             Case 1:19-cr-00821-KMW Document 144 Filed 06/15/21 Page 1 of 2                                                               about: blank
        !




                                                                                                         USDSSDNY
                                                                                                         DOCUMENT
                                                                                                         ELECTRONICALLY FILED
            UNITED STAT ES DISTRICT COURT                                                                DOC#: _ _ _ _ _ __
            SOUTHERN DISTRICT OF NEW YORK
                                                                                             X
                                                                                                         DATE FILED: -c+--=--+-_;;,_-L
             UNITED STATES OF AMERICA

                              - v. -
                                                                                                 ORDER
             ALEXANDER DEJESUS ,
                                                                                                 19 Cr. 821        (KMW)
                                              Defendant .



             -   -    -   -   -   -   -   -    -   -   -   -   -   -    -   -   -   -    -   X



                      Defendant Alexander Dejesus seeks to proceed with a change of

            p le a proceed ing v i a v i deo or telephone con ference                                         in stead of a

            personal appearance in court .                                      In view of the ongoing pandemic ,

            v i deo and telep h one co nf erencing has been employed by judge s                                              in

            the Southern District of New Yo rk on numer o us occasions.                                                    This

            Court finds that any further dela y in this proceeding would result

            in serious harm to the interests of just ice because this case has

            been pending for more than a year and further delay would result

            in       unnecessary              litigati on.                  Proceeding           by   video   or     t elephone

            confere n ce with a change of plea furthers                                           justice without undue

            delay .           See     §   15002 (b) (2 )               of   t he        Coronavirus Air ,      Relief ,     and

            Ec o n omic Security ( " CARES") Act .




I of2                                                                                                                             6/15/202 1, 9:34 AM
             Case 1:19-cr-00821-KMW Document 144 Filed 06/15/21 Page 2 of 2                    about: blank
        !




                  During the change o f plea pr oceeding ,   the Magistrate Judge

            sho ul d a llocute the defendant on hi s conse nt to proceed v i a video

            o r telephone conference .



            SO ORDERED :

            Dated :    New York , New York
                       June J2,  2021



                                             THE HONORABLE KIMBA M. WOOD
                                             UN I TED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK




                                               2




2 of2                                                                                  6/ 15/202 I, 9:34 AM
